Title: John Adams to John Jay, 13 February 1784
From: Adams, John
To: Jay, John


        
          Dear Sir
          The Hague Feb. 13. 1784.
        
        I have recd a Letter from Mr Gerry, at Phila. 23 Nov. Thaxter arrived there the night before. I presume he has written by Mr Reed, and that his Letter is gone to You, as he probably addressed his Letter to Us all.
        Mr Morris has drawn afresh by this Vessell. Let me beg of you and the Dr, to advise him to Stop his Hand. If I can possibly, save those already drawn, which however I still despair of, it will be upon Terms so enormously avaricious, that it will raise a tremendous Clamour in America. It is ruinous to borrow money in Europe upon such Terms but it will be more ruinous, to let the Bills go back. my Situation is very disagreable. It is not for me to judge of the Propriety of the draughts. I am only in a ministerial Capacity, and ought to procure the Money if possible, upon any Terms within my Instructions, but to be obliged to go to the Utmost Extent of them, when I know that Such Numbers will blame me for it, because they wont believe the necessity of it, is unpleasant.
        There is a Despotism in this Country in the Government of Loans as absolute as that of the grand Senior. five or Six People have all the Money under their Command, and they are as avaricious as any Jews in Jews Quarter. This Country revenges itself in this Way, upon the Powers of Europe for the Insults it receives from them in Wars & Negotiations. I think I could not justify going to Paris, while the Fate of these Bills is depending. You will be so good as to go on with the Dr, in Execution of the last Instructions. if there is any Point, upon which you wish for my Opinion, I will give it you, with Pleasure, at any time, by Letter.— Has Mr Laurens declined acting? How is the Drs Health? and how is Mrs Ridley? if a Commission Should come, to us all to treat with England, as it will be a thorny Work

and likely to produce Discontents and Clamours, it is not my Intention to withdraw my Shoulders from any Part of the Burthen. You will pardon me for suggesting, that We ought to obtain if We can from every Power We treat with, an Article that American Produce imported into their Ports in American Bottoms, Shall pay no more duties than if imported in Vessells of the subjects of those Powers. Mr Gerry desires his Respects And Affection to you, in very strong and high terms. thinks the Removal of Congress has strengthened the Union, and that the British Proclamations, have had the Same Effect.—
        My Respects to your good Family, and believe me / Yours most Sincerely
        
          John Adams
        
        
          Will Denmark stipulate, that both her Islands in the W. Indies shall be free Ports to us?
        
      